745 N.W.2d 780 (2008)
Geoffrey N. FIEGER, Fieger, Fieger, Kenny & Johnson, P.C., John L. Barlow, John L. Barlow & Associates Advertising, Inc., and Nancy Fisher, Petitioners-Appellants,
v.
Michael A. COX, Individually and in his, Official Capacity as Attorney General, Terri Lynn Land, Individually and in her Official Capacity as Secretary of State, and Thomas Cameron, Respondents-Appellees.
Docket Nos. 133961, 133962. COA Nos. 266264, 267309.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the motion for reconsideration of this Court's September 14, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., states as follows:
I cannot participate in the reconsideration of the decision regarding the motion for recusal, but reiterate my position as stated in this Court's September 14, 2007 order in this case, 480 Mich. 874, 737 N.W.2d 768 (2007).
WEAVER, J., dissents and states as follows:
I dissent from the participation of Chief Justice Taylor and Justices Corrigan and Young for the reasons stated in my dissent from the September 14, 2007 order in this case, 480 Mich. 874, 737 N.W.2d 768 (2007).
MARILYN J. KELLY, J., states as follows:
I cannot participate in the reconsideration of the decision regarding the motion for recusal, but reiterate my position as stated in this Court's September 14, 2007 order in this case, 480 Mich. 874, 737 N.W.2d 768 (2007).
MARKMAN, J., states as follows:
I will not participate in this case because it directly pertains to the Attorney General's investigation of petitioners' financial conduct undertaken in connection with my reelection campaign in 2004.